ORDER DENYING LEAVE TO FILE IN FORMA PAUPERIS
WEIGEL, District Judge.
Plaintiff, an inmate at San Quentin State Prison, requests permission to file in forma pauperis a civil rights complaint pursuant to 28 U.S.C. § 1915(a) (1964) and 42 U.S.C. § 1983 (1964). The relief sought seems to be a mandatory injunction ordering the California Department of Corrections to release him from custody so that he may be tried in Louisiana on a charge pending against him there. Further, plaintiff asks this court to order the State of Louisiana to try him on that charge.
The relief requested from the State of Louisiana is not properly brought in this court, as this court could not obtain jurisdiction over the party. See State of Georgia v. Pennsylvania R. R. Co., 324 U.S. 439, 467-468, 65 S.Ct. 716, 89 L.Ed. 1051 (1945).
With regard to the relief requested from the California Department of Corrections, plaintiff admits that he is incarcerated in California pursuant to a *398valid conviction. Furthermore, California is not denying plaintiff a speedy trial by keeping him incarcerated, as Louisiana has not requested that he be returned for trial. Thus the complaint does not shadow forth a claim under the Civil Rights Act against the California Department of Corrections. See Jenks v. Henys, 378 F.2d 334 (9th Cir. 1967).
The motion for leave to file a complaint in forma pauperis is hereby denied.